Case 1:11-cr-00205-AKH Document 32 Filed 08/23/20 Page i of 1
U.S. Department of Justice

 

United States Attorney
Southern District of New York

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

August 23, 2020

By ECF

 

The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
United State Courthouse

500 Pearl Street, Courtroom 14D
New York, New York 10007

Re: United States v. Cliver Antonio Alcala Cordones, S2 11 Cr. 205 (AKH)

Dear Judge Hellerstein:

We write with respect to the conference currently scheduled for September 2, 2020, at
10:30a.m. The Government is continuing to produce discovery to the defendant, and the defendant
is in the process of reviewing that material. Accordingly, the parties respectfully request a 30-day
adjournment of this conference date. The Government also respectfully requests that, in light of
the COVID-19 pandemic and to allow for the continued review of discovery, the Court exclude
time through the date of the new conference, in the interests of justice pursuant to 18 U.S.C.
§ 3161(h)(7)(A). Defense counsel consents to these requests.

Respectfully submitted,
AUDREY STRAUSS
Acting United States Attorney

/s/
Amanda Houle
Matthew Laroche
Jason A. Richman
Kyle Wirshba
Assistant United States Attorneys
(212) 637-2194/2420/2589/2493

 

CC: Defense counsel (by ECF)

 
